Title: From James Madison to John Armstrong, 4 May 1814
From: Madison, James
To: Armstrong, John


        
          Dear Sir
          Montpellier May 4. 1814.
        
        I have duly recd. your letter of the 1st. inst: suggesting a recall of the vessels allotted for L. Huron &c. with a view to another destination of them.
        The force which can be assembled at the East end of L. Erie, by the 10th. of June is greater than I had relied on; and if employed towards Burlington heights & York, can not fail to have a salutary effect in different directions. Whether it would have that of controuling the savages, and

preventing the distresses & expences of another frontier campaign, whilst Machilmackinaw should remain a source of British influence, & intrigue; and above all in case the Enemy should be able to make some naval show on Ls. Huron, & Michigan, is the most serious question. I have communicated your view of the subject to the Secretary of the Navy; who will make the proposed change, if not too late to recall the vessels, and if he is satisfied that the Enemy’s project of a naval show on the waters of L. Huron, is abandoned; or can not be pursued with any injurious effect.
        Perhaps it may be practicable to find sufficient naval means for the occasion, without interfering with the Huron expedition, which will employ but a part of the vessels on Lake Erie. The land force, must I presume be too inconsiderable to interfere with the other object; besides that its appearance in the upper quarter may not be without effect in lessening the descent of Savages to the Theatre below.
        In a case so much to be influenced, by intelligence and occurrences, and now so little admitting delays, I cannot do better than leave it to yourself & the Secretary of the Navy whose interchange of information & ideas promises the safest result. (See annexed letter to the Secy. of the Navy).
        After all the issue of offensive operations in the neighborhood of L. Ontario, must have some dependance on the naval command there. Should this be in the hands of the Enemy, sudden concentrations at any point chosen, may thwart measures otherwise the best planned. With that advantage, particularly unless his force at Kingston be & remain inadequate, the scheme of forming a naval force on L. Huron, thro the medium of York, & L. Symcoe, might for the season at least, be pushed with mischievous effect.
      